Order entered June 3, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00651-CV

                  IN THE INTEREST OF R.M. AND R.M., CHILDREN

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 296-52721-07

                                         ORDER
       We GRANT appellant’s June 1, 2015 motion to extend time to file docketing statement

and ORDER the docketing statement be filed no later than July 1, 2015.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE